Exhibit 10.5 July 6, 2016 Aysegul Ildeniz [address] Dear Ayse: On behalf of Silver Spring Networks, Inc. (the “Company”), I am pleased to offer you the position of Chief Operating Officer. The terms of your new position with the Company are as set forth below: 1. Position.You will be employed as Executive Vice President and will report to Mike Bell, President and Chief Executive Officer. You will begin this new position with the Company on July 18, 2016 (your “Start Date”). 2. Proof of Right to Work. For purposes of federal immigration law, you will be required to provide to the Company documentary evidence of your identity and eligibility for employment in the United States. Such documentation must be provided to us within three (3) business days of your Start Date, or our employment relationship with you may be terminated. 3. Compensation. a) On-Target Earnings (OTE).Your OTE compensation will be governed by the Company’s 2016 Sales Compensation Plan, and the Company’s Corporate Bonus Plan. Your annual OTE will be $800,000, and will consist of the following. I. Base Salary.Your starting salary will be $400,000 per year (your “Base Salary”), subject to applicable withholding taxes and paid pursuant to the Company’s regular payroll schedule. II. Corporate Bonus. You will be entitled to participate in the Silver Spring Networks’ Bonus Plan.Your bonus target is 50% of base salary paid for the applicable bonus period and subject to the terms and conditions of the applicable bonus plan. The Company’s Human Resources Department will inform you of the details of the plan.The Company reserves the right to vary or terminate (with or without replacement by a further plan) any bonus plan in place at any time. III. Variable Compensation. Your variable compensation will be governed by the Company’s 2016 Sales Incentive Compensation Plan. Your variable compensation, known as commissions, will be equal to 25% of your On-Target Earnings or $200,000. Initials A.I Page 1 555 Broadway Street, Redwood City, CA 94063 Provided that you remain an employee at the time the Company pays out bonuses: (i) For fiscal year 2016, the Company will guarantee your bonus to be paid at 100% of target and (ii) For fiscal year 2017, the Company will guarantee your bonus to be paid at 50% of target. c) Additional bonuses. In addition to the Silver Spring Networks’ Bonus plan, provided that you remain an employee at the time payment is to be made, you will receive the following: (i) The amount of $125,000 to be paid on August 15, 2016. (ii) The amount of $125,000 to be paid on February 15, 2017. (iii) The amount of $125,000 to be paid on August 15, 2017. (iv) The amount of $125,000 to be paid on February 15, 2018. d) Annual Review. Following your first year of employment, your base salary will be reviewed at the end of each calendar year by the Compensation Committee and Board of Directors. e) Equity.In connection with the commencement of your employment, the Company will recommend to its Board of Directors that it grant you the following equity awards (the “Awards”) in accordance with the Company’s standard equity grant policy: (i) An option (the “Option”) to purchase 120,000 shares of common stock of the Company (the “Shares”) with an exercise price equal to the fair market value of a Share on the date of grant.The Option will vest and become exercisable, subject to your continued employment with the Company on each applicable vesting date, as to 25% of the Shares on the first anniversary of the date of grant and as to 1/48thof the Shares each month thereafter; and (ii) An award of 80,000 restricted stock units (the “RSUs”) which vest into Shares of the Company’s common stock.The RSUs will vest, subject to your continued employment with the Company on each applicable vesting date, as follows: (a) 25% of the RSUs shall vest on the first anniversary of the grant date; and (b) the remaining RSUs shall vest in twelve equal quarterly installments following the first anniversary of the grant date until the RSUs have become fully vested four years from the grant date; and If approved, your Awards will be granted pursuant to inducement award agreements, the terms of which will be substantially similar to the terms of the Company’s 2012 Equity Incentive Plan and the terms of the Company’s standard form of Option and RSU Agreement, as applicable, and will be contingent upon your execution of such agreements.A copy of the agreements will be provided to you as soon as practicable after the grant date.You agree to sign any other agreements or documents provided by the Company that may be required under applicable laws to receive the Awards and any Shares upon exercise or settlement of the Awards, as applicable.Your Awards will also be subject to the applicable termination and change of control provisions set forth in Attachment A. 4. Benefits. a) Employee Benefits.You are eligible to participate in any medical insurance plans, 401(k) plans, deferred compensation plans, life insurance plans, retirement or other employee benefit plans or fringe benefit plans or perquisites established by the Company Initials A.I Page 2 555 Broadway Street, Redwood City, CA 94063 for its employees which may become effective from time to time during your employment with the Company. b) Vacation. You are eligible to participate in the Company’s Exempt Employees’ Vacation Program.There is no prescribed annual vacation allotment for exempt employees, meaning you will not accrue vacation. c) Sick Leave.You are eligible for paid sick leave in accordance with the terms of the Company’s sick leave policy.You may take up to ten (10) paid sick days per calendar year, pro-rated for the remainder of this year. 8. Background & Reference Checks.This offer is contingent upon successful completion of background investigation and reference checks. 9. Termination of Employment and Severance Benefits. We are pleased to provide you with certain benefits in the event of your termination without “cause” or “constructive termination” from the Company as specifically set forth in Attachment A. Confidential Information and Invention Assignment Agreement. Your acceptance of this offer and commencement of employment with the Company is contingent upon your execution, and delivery to an officer of the Company, of the Company’s Employee Confidential Information and Invention Assignment Agreement, a copy of which is enclosed for your review and execution (the “Confidentiality Agreement”) as Attachment B, prior to or on your Start Date. At-Will Employment. You understand that your employment with the Company is not for any specified term and will at all times be on an “at will” basis, meaning that either you or the Company may terminate your employment at any time for any reason or no reason, without further obligation or liability (except as set forth on Attachment B). No Conflicts. You represent to the Company that your performance of all the terms of this letter agreement will not breach any other agreement to which you are a party and that you have not, and will not during the term of your employment with the Company, enter into any oral or written agreement in conflict with any of the provisions of this agreement. In addition, as we have advised you, you are not to bring with you to the Company, or use or disclose to any person associated with the Company, any confidential or proprietary information belonging to any former employer or other person or entity with respect to which you owe an obligation of confidentiality under any agreement or otherwise. The Company does not need and will not use such information and we will assist you in any way possible to preserve and protect the confidentiality of proprietary information belonging to third parties. You hereby agree that any service by you on an outside corporate board (public or private) or committee will require the prior approval of the Company’s Board of Directors. Location. Your principal place of work will be the Company’s corporate headquarters. Cooperation.During and after employment, you hereby agree that you will reasonably cooperate with the Company and its affiliates and representatives in connection with any action, investigation, proceeding, litigation or otherwise with regard to matters in which you have knowledge as a result of your employment. The Company will use its reasonable business efforts, whenever possible, to provide you with reasonable advance notice of its need for assistance and will attempt to coordinate with you the time and place at which such assistance is provided to minimize the impact of such assistance on any other material and pre-scheduled business commitment that you may have. The Company will reimburse you for the reasonable out-of- Initials A.I Page 3 555 Broadway Street, Redwood City, CA 94063 pocket expenses incurred by you in connection with such cooperation. Your cooperation will be subject to the Company’s standard indemnification and D&O liability insurance coverage. Clawback.You hereby agree that the Company may recover, or require reimbursement of, any bonus or equity award made to you, pursuant to a clawback policy which may be adopted by the Board of Directors of the Company for the purpose of complying with current or proposed U.S. law or regulation. Nondisparagement. You agree that you will not disparage the Company or its owners, agents, officers, stockholders, employees, directors, attorneys, subscribers, subsidiaries, affiliates, successors and assigns, or their products, services, agents, representatives, directors, officers, stockholders, attorneys, employees, vendors, affiliates, successors or assigns, or any person acting by, through, under or in concert with any of them, with any written or oral statement. Governing Law.The validity, interpretation, construction and performance of this agreement shall be governed by the laws of the State of California, without giving effect to the principles of conflict of laws. Initials A.I Page 4 555 Broadway Street, Redwood City, CA 94063 We are all delighted to be able to extend you this offer and look forward to working with you. To indicate your acceptance of the Company's offer, please sign and date this letter agreement in the space provided below no later than July 11, 2016. Additionally, as part of your acceptance of the Company’s offer, please return a signed and dated copy of Attachment A (Termination of Employment and Severance Benefits) and Attachment B (Confidentiality Agreement). This offer letter, together with Attachment A and Attachment B, set forth the terms of your employment with the Company and supersede any prior representations or agreements, whether written or oral. Neither this letter agreement nor Attachment A and Attachment B may be modified or amended except by a written agreement, approved by the Company’s Board of Directors and signed by the Company’s General Counsel and by you.
